Case: 12-12946    Date Filed: 03/06/2013   Page: 1 of 5

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12946
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 9:11-cr-80089-DTKH-1

UNITED STATES OF AMERICA,



                                                                  Plaintiff-Appellee,

                                      versus

JONAS MICHEL,
a.k.a. Ya Yo,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 6, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Jonas Michel appeals his conviction and 72-month sentence for

being a felon in possession of a firearm and ammunition, in violation of 18
              Case: 12-12946     Date Filed: 03/06/2013   Page: 2 of 5

U.S.C. § 922(g)(1). On appeal he argues that the district court abused its discretion

by failing to order sua sponte a competency hearing prior to accepting his guilty

plea. He further argues that his sentence is substantively unreasonable because the

district court failed to weigh properly his diminished capacity.

                                I.     Competency

      We review for an abuse of discretion a district court’s failure to order sua

sponte a hearing on a defendant’s competency to stand trial. See United States v.

Williams, 468 F.2d 819, 820 (5th Cir. 1972) (holding that the district court did not

abuse its discretion when it did not order sua sponte a competency hearing). A

defendant is competent where he has “sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding,” and has a rational and

factual understanding of the proceedings against him. United States v. Rahim, 431

F.3d 753, 759 (2005) (internal quotation marks omitted). “[T]he defendant must

be competent at all stages [of the proceedings.]” Id.

      The district court must order a competency hearing “if there is reasonable

cause to believe that the defendant may presently be suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is

unable to understand the nature and consequences of the proceedings against him

or to assist properly in his defense.” 18 U.S.C. § 4241(a). A competency hearing

is thereby required where a bona fide doubt exists as to whether the defendant is


                                          2
              Case: 12-12946     Date Filed: 03/06/2013   Page: 3 of 5

competent. See Rahim, 431 F.3d at 759. We consider three factors in determining

whether the district court denied a defendant due process by failing to order sua

sponte a competency hearing: (1) whether the defendant evidenced irrational

behavior; (2) whether the defendant’s demeanor indicated a lack of competence to

proceed; and (3) whether there is any prior medical opinion regarding the

defendant’s competence. See Tiller v. Esposito, 911 F.2d 575, 576 (11th Cir.

1990). This analysis focuses on what the district court did in light of what it knew

at the relevant time. See id. A defendant’s failure to raise the competency issue

before the district court is persuasive evidence that competency is not in doubt.

See United States v. Rodriguez, 799 F.2d 649, 655 (11th Cir. 1986).

      We conclude from the record that Michel has not demonstrated that the

district court abused its discretion when it failed to order sua sponte a competency

hearing before it accepted his plea.

                        II.    Substantive Reasonableness

      We review the reasonableness of a defendant’s sentence under a deferential

abuse-of-discretion standard, Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591, 169 L. Ed. 2d 445 (2007), and the party challenging the sentence bears

the burden of demonstrating that it is unreasonable, United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). The district court must impose a sentence that is

sufficient, but not greater than necessary, to comply with the purposes of


                                          3
               Case: 12-12946    Date Filed: 03/06/2013    Page: 4 of 5

sentencing listed in § 3553(a)(2), including the need to reflect the seriousness of

the offense, promote respect for the law, provide just punishment, deter criminal

conduct, protect the public, and provide needed educational or vocational training,

or medical care. 18 U.S.C. § 3553(a)(2). The district court must also consider the

nature and circumstances of the offense, the defendant’s history and

characteristics, the kinds of sentences available, the applicable Guidelines range,

pertinent policy statements from the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need for restitution. Id. § 3553(a)(1),

(3)-(7).

       A district court abuses its discretion and imposes a substantively

unreasonable sentence when it balances the § 3553(a) factors in such a way that is

not reasonable, or places unreasonable weight on a single factor. United States v.

Irey, 612 F.3d 1160, 1189, 1192-94 (11th Cir. 2010) (en banc), cert. denied, ___

U.S. ___, 131 S. Ct. 1813 (2011). We will only reverse a sentence as substantively

unreasonable if, after considering the totality of the facts and circumstances, we are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors so that the sentence falls

outside the range of reasonable sentences dictated by the facts of the case.

Id. at 1189-90. The weight given to the § 3553(a) factors is committed to the

district court’s sound discretion, and we will not substitute our own judgment in


                                          4
               Case: 12-12946    Date Filed: 03/06/2013   Page: 5 of 5

that respect so long as the district court does not commit a clear error of judgment.

See United States v. Early, 686 F.3d 1219, 1223 (11th Cir. 2012); United States v.

Barrington, 648 F.3d 1178, 1204 (11th Cir. 2011), cert. denied, ___ U.S. ___,132

S. Ct. 1066 (2012). Sentences that fall within the applicable Guidelines range are

ordinarily expected to be reasonable, and the fact that a sentence falls appreciably

below the statutory maximum further tends to indicate substantive reasonableness.

See United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006); Talley, 431

F.3d at 788.

      We conclude from the record that Michel has not demonstrated that his

sentence is substantively unreasonable. Accordingly, we affirm Michel’s

conviction and sentence.

      AFFIRMED.




                                          5